DISMISS and Opinion Filed September 15, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01511-CV

                         IN RE CEDRIC WHITEHURST

                On Appeal from the 330th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-18502

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Osborne
      We questioned our jurisdiction over this appeal from an associate judge’s

order denying a petition to change name as it appeared prematurely filed. See TEX.

FAM. CODE ANN. § 45.103. Under the Texas Family Code, an associate judge’s order

becomes the order of the referring court and triggers the appellate deadlines if it is

an agreed order, a default order, or a final order in a case in which the parties, prior

to the start of the hearing conducted by the associate judge, waived in writing the

right to a de novo hearing before the referring court. See id. §§ 201.007(a)(16),(c);

201.016(c). Otherwise, the appellate deadlines are triggered only upon the signing

of the order by the referring court. See id. § 201.016(b).
      Because the appealed order is not an agreed or default order and nothing in

the record reflected the right to a de novo hearing was waived, in fact the record

reflected the referring court held a de novo hearing but did not sign the associate

judge’s order, we directed appellant to file a letter brief addressing our concern.

More than ten days have passed, however, and appellant has not complied.

      We cautioned appellant, when we directed him to file a letter brief, that failure

to comply could result in dismissal of the appeal without further notice.

Accordingly, as nothing before the Court reflects the appellate deadlines have been

triggered, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                            /Leslie Osborne/
                                            LESLIE OSBORNE
                                            JUSTICE
191511F.P05




                                         –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

IN RE CEDRIC WHITEHURST                     On Appeal from the 330th Judicial
                                            District Court, Dallas County, Texas
No. 05-19-01511-CV                          Trial Court Cause No. DF-19-18502.
                                            Opinion delivered by Justice
                                            Osborne, Justices Schenck and
                                            Partida-Kipness participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered September 15, 2020




                                      –3–